 

Exhibit 10.1

LOGO [g101339g71k52.jpg]

April 7, 2010

Daniel Rabinovitsj

Address on File

Dear Dan:

We very much enjoyed our conversations with you during the interview process and
are pleased to offer you the position of Vice President & General Manager
Networking Business Unit, resident in our Santa Clara facility and reporting to
me in my role as President & Chief Executive Officer. In your new role, you will
be responsible for all aspects of the business including revenue and business
growth, customer relationships and products for the Retail, Enterprise, and
Carrier channels. Your annual base salary will be $280,000 less any applicable
taxes.

You will be eligible to participate in the Executive Incentive Plan. Your target
annual bonus for the 2010 plan year will be 120% of your actual base earnings –
60% tied to baseline targets, and 60% for achievement of stretch goals. A copy
of the plan will be provided upon hire.

You will receive $6,000 per month as a housing allowance (less any applicable
taxes) for the first 15 months after your hire date, subject to your continued
employment with the Company.

Also, upon approval by the appropriate committee of the Board of Directors, you
will receive (1) an option to purchase 50,000 shares of the common stock of the
Company and (2) 40,000 Restricted Stock Units (RSUs). One quarter of the option
shares will vest on the first anniversary of your hire date and the remaining
shares will vest monthly over the following three years during your continued
employment. One quarter of the restricted stock units will vest in an open
trading window approximately one year after your hire date and the remaining
shares will vest quarterly from that date over the next three years during your
employment.

To support your relocation to the Bay Area, we will reimburse you for household
and family moving expenses up to $50,000. Expenses will be reimbursed based upon
submission of actual receipts and be subject to any applicable tax withholding.
We will also provide you with 30 days of temporary living. In the event your
employment with the Company voluntarily terminates prior to the first
anniversary of your start date, you agree to refund a prorated portion of the
relocation support provided to the Company.

You will be eligible to participate in all of Atheros’ employee benefits,
including medical, dental, and vision health coverage as well as life insurance,
short and long-term disability, the employee stock purchase plan, 401k plan, and
paid time off. See attachments for more details. You will also be eligible to
participate in the Executive Incentive Plan described above, subject to annual
review and approval by the appropriate committee of the Board of Directors.



--------------------------------------------------------------------------------

 

Dan, we are looking forward to having you join the Atheros team during this
exciting time in our growth and we look forward to all your contributions.

If you have any questions, don’t hesitate to contact me at 408-773-5208; I’ll do
what I can to either answer your questions myself or to have your questions
answered by HR.

Sincerely,

 

/s/ Craig Barratt Craig Barratt President and CEO Atheros Communications, Inc.



--------------------------------------------------------------------------------

 

Please acknowledge your acceptance by signing below where indicated, faxing one
signed letter to the Human Resources confidential fax at (408) 736-8774, and
returning the signed letter to Atheros. I also ask that you review and sign the
Proprietary Information and Inventions Agreement and the Arbitration Agreement
and Severance and Change in Control Agreement, both of which are attached with
this offer letter. Your signature acknowledges your receipt and understanding of
and agreement with the attachments as well as this offer letter, which will
remain effective until April 9, 2010.

 

Start Date:   

    May 24, 2010

        Accepted by:   

    /s/ Daniel Rabinovitsj

     Dated:        9 April, 2010                  Daniel Rabinovitsj        